DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities.  Appropriate correction is required.
In claim 6, line 8, a semicolon should be inserted after the word “substrate”.
In claim 9, line 3, the phrase “the holding unit” should be changed to -- the first holding unit --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, lines 9-10, the phrase “the first substrate” is vague.  Is this referring to the first substrate from the first holding unit or the second holding unit?  Please clarify.  In lines 12-13, the phrase “the first substrate” is vague.  Is this referring to the first substrate from the first holding unit or the second holding unit?  Please clarify.  In line 13, the phrase “the first substrate” is vague.  Is this referring to the first substrate from the first holding unit or the second holding unit?  Please clarify.  In line 15, the phrase “the first substrate” is vague.  Is this referring to the first substrate from the first holding unit or the second holding unit?  Please clarify.  In lines 15-16, the phrase “the opening parts” is vague.  Is this referring to the opening parts from the first holding unit or the second holding unit?  Please clarify.  In line 18, the phrase “the first substrate” is vague.  Is this referring to the first substrate from the first holding unit or the second holding unit?  Please clarify.  In lines 18, the phrase “the first elastic member” is vague.  Is this referring to the first elastic member from the first holding unit or the second holding unit?  Please clarify.  In lines 18-19, the phrase “the second substrate” is vague.  Is this referring to the second substrate from the first holding unit or the second holding unit?  Please clarify.  In line 21, the phrase “the first substrate” is vague.  Is this referring to the first substrate from the first holding unit or the second holding unit?  Please clarify.  In line 21, the phrase “the second elastic member” is vague.  Is this referring to the second elastic member from the first holding unit or the second holding unit?  Please clarify.  In line 22, the phrase “the second substrate” is vague.  Is this referring to the second substrate from the first holding unit or the second holding unit?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication 2020/0371129 (Kobayashi et al.) in view of JP 2010-258734 (Tsuchiya et al.).
With regards to claim 1, Kobayashi et al. discloses an acceleration sensor system comprising, as illustrated in Figures 1A-5, an inertial measurement unit 1 comprising a sensor unit 3 (e.g. circuit base board 3 is considered as the sensor unit) having an inertial sensor 11; a first holding unit 4,5 (e.g. both metallic plates 4,5 are considered as the first holding unit) holding the sensor unit (as observed in Figure 2A); the first holding unit comprising a first substrate 4 having a plurality of opening parts 4a-4c and arranged opposite the sensor unit; a second substrate 5 arranged opposite the first substrate; a plurality of spacers 7a-7c located at an outermost periphery of the first substrate and coupling the sensor unit and the first substrate together (as observed in Figure 2A); a first fixing member (e.g. screw; paragraphs [0022],[0023]) penetrating, pressing and fixing the first substrate to the second substrate; a second fixing member (e.g. screw; paragraphs [0022],[0023]) penetrating, pressing and fixing the first substrate to the second substrate.  (See, paragraphs [0018] to [0038]).
The only difference between the prior art and the claimed invention is a first elastic member and a second elastic member provided on both sides of the first substrate via the opening parts such that the first elastic member and the second elastic member each having a first part arranged between the sensor unit and the first substrate, a second part opposite the first part and in contact with the second substrate, and a third part coupled to the second part and located inside the opening parts.
Tsuchiya et al. discloses an attachment structure comprising, as illustrated in Figures 1-5, an oscillator 1; a first substrate 2; a second substrate 3; a first fixing member (e.g. screw; paragraph [0029]; observed in Figures 3,4); a second fixing member (e.g. screw; paragraph [0029]; observed in Figures 3,4); a first elastic member 6 (e.g. gel bush) and a second elastic member 6 (e.g. gel bush) provided on both sides of the first substrate 2 via the opening parts such that the first elastic member and the second elastic member each having a first part (e.g. top portion of gel bush 6 in Figure 4) arranged between the sensor unit and the first substrate, a second part (e.g. bottom portion of gel bush 6 in Figure 4) opposite the first part and in contact with the second substrate, and a third part (e.g. middle portion of gel bush 6 in Figure 4) coupled to the second part and located inside the opening parts.  (See, paragraphs [0031] to [0039]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a first elastic member and a second elastic member provided on both sides of the first substrate via the opening parts such that the first elastic member and the second elastic member each having a first part arranged between the sensor unit and the first substrate, a second part opposite the first part and in contact with the second substrate, and a third part coupled to the second part and located inside the opening parts as suggested by Tsuchiya et al. to the system of Kobayashi et al. to have the ability to prevent vibration and shock to the oscillator due to external vibration, shock, and impact.  (See, paragraphs [0032],[0034]).
With regards to claim 2, Kobayashi et al. does not specify the first substrate and the second substrate have a modulus of elasticity that is lower than a modulus of elasticity of the first elastic member and the second elastic member.  However, to have set such test characteristics as in the claim is considered to have been a matter of operator’s optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 3, Kobayashi et al. further discloses the first substrate 4 and the second substrate 5 are formed of a metal or a ceramic.  (See, paragraph [0018]).
With regards to claim 4, Tsuchiya et al. further discloses a third elastic member having the first part, the second part, and the third part, and provided on both sides of the first substrate via the opening parts (Figures 3-4).  Kobayashi et al., modified by Tsuchiya et al., further discloses a third fixing member (e.g. screw; paragraphs [0022],[0023]) penetrating, pressing and fixing the first substrate and the third elastic member to the second substrate such that the third elastic member and the third fixing member are arranged at a position out of a straight line connecting the first elastic member and the second elastic member (Figure 2A).
With regards to claim 5, Tsuchiya et al. further discloses a fourth elastic member having the first part, the second part, and the third part, and provided on both sides of the first substrate via the opening parts (Figures 1A,3-4).  Kobayashi et al., modified by Tsuchiya et al., further discloses a fourth fixing member (e.g. screw; paragraphs [0022],[0023]) penetrating, pressing and fixing the first substrate and the fourth elastic member to the second substrate (Figure 2A).
With regards to claim 6, Kobayashi et al. further discloses a cable (e.g. wires not illustrated; paragraph [0026]) coupled to the sensor unit; a support substrate to which the cable is fixed (e.g. other end of wire not coupled to the sensor unit normally is fixed to a substrate since cannot have the other end of wire just dangling); however, the reference does not disclose a second holding unit holding the support substrate; the second holding unit including a first substrate having a plurality of opening parts and arranged opposite the support substrate a second substrate arranged opposite the first substrate; a plurality of spacers located at an outermost periphery of the first substrate and coupling the support substrate and the first substrate together; a first elastic member and a second elastic member provided on both sides of the first substrate via the opening parts; a first fixing member penetrating, pressing and fixing the first substrate and the first elastic member to the second substrate; a second fixing member penetrating, pressing and fixing the first substrate and the second elastic member to the second substrate.  To have employ a second holding unit along with its structural limitations/features, as presently claimed, is considered to have been a matter of choice possibilities to duplicate parts of the first holding unit for multiplied effect without departing from the scope of the invention [NOTE: St. Regis Paper Co. v Bemis Co., Inc., 193 USPQ 8,11 (7th Cir. 1977)].
With regards to claim 7, Kobayashi et al., modified by Tsuchiya et al., further discloses the first elastic member and the second elastic member are located between two of the spacers that are next to each other (Figure 2A).
With regards to claim 8, Kobayashi et al. further discloses the second substrate 5 having a plurality of first opening parts 5a-5c; however, the reference does not disclose the first holding unit further comprising a third substrate arranged opposite the second substrate; a third elastic member and a fourth elastic member provided on both sides of the second substrate via the first opening parts; a third fixing member penetrating, pressing and fixing the second substrate and the third elastic member to the third substrate; a fourth fixing member penetrating, pressing and fixing the second substrate and the fourth elastic member to the third substrate.  To have employ a third substrate, a third and fourth elastic members and a third and fourth fixing member is considered to have been a matter of choice possibilities to duplicate parts for multiplied effect without departing from the scope of the invention [NOTE: St. Regis Paper Co. v Bemis Co., Inc., 193 USPQ 8,11 (7th Cir. 1977)].
With regards to claim 9, Kobayashi et al. further discloses a cover 21 fixed to the first holding unit and containing the sensor unit and the holding unit.  (See, paragraph [0024]; Figure 4A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Takeda, Kihara, Yoda, Sato, Kinoshita, Sugihara, are related to a packaging system having a sensor unit, a first substrate, a second substrate connected to the first substrate by fixing members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN C KWOK/Primary Examiner, Art Unit 2861